UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7427



BETTY J. MURPHY,

                                            Plaintiff - Appellant,

          and


DORIS JACKSON; SUSAN E. LEE,

                                                       Plaintiffs,

          versus


JANET RENO; KATHLEEN HAWK; JACK        MURRAY;
MARGARET HAMBRICK; HARLEY LAPPIN,

                                           Defendants - Appellees.




                            No. 97-7714



BETTY J. MURPHY,

                                            Plaintiff - Appellant,

          and


DORIS JACKSON; SUSAN E. LEE,

                                                       Plaintiffs,
          versus



JANET RENO; KATHLEEN HAWK; JACK       MURRAY;
MARGARET HAMBRICK; HARLEY LAPPIN,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-96-810-5-BR3)


Submitted:   July 2, 1998                 Decided:   July 20, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


No. 97-7427 dismissed and No. 97-7714 affirmed by unpublished per
curiam opinion.


Betty J. Murphy, Appellant Pro Se. Michael David Bredenberg, OF-
FICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In appeal No. 97-7427, Betty J. Murphy appeals from the magis-

trate judge’s recommendation to dismiss this civil action based on

Murphy’s failure to exhaust her administrative remedies. We dismiss

the appeal for lack of jurisdiction because the magistrate judge’s

recommendation is not an appealable order. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949). The document here appealed is neither

a final order nor an appealable interlocutory or collateral order.

We therefore dismiss appeal No. 97-7427 as interlocutory.

     In appeal No. 97-7714, Murphy appeals from the district

court’s order dismissing her civil action. Murphy’s case was re-

ferred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(1994). The magistrate judge recommended that relief be denied and

advised Murphy that failure to file timely objections to this rec-

ommendation could waive appellate review of a district court order

based upon the recommendation. Despite this warning, Murphy failed

to object to the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s recom-

mendation is necessary to preserve appellate review of the sub-

stance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.


                                 3
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Murphy has waived appellate review by

failing to file objections after receiving proper notice. Ac-

cordingly, in No. 97-7714, we affirm the judgment of the district

court.

     Because the appeal from the final judgment was consolidated

with Murphy’s interlocutory appeal and the full record is before

the court, Murphy’s motion to proceed on the full and complete rec-

ord of the district court is moot. Because the proffered documents

were not before the district court, we deny Murphy’s motion and

supplemental motion for leave to submit the recent results of her

administrative proceedings. Finally, we deny Murphy’s motion for

copies at government expense. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                     No. 97-7427 - DISMISSED

                                     No. 97-7714 - AFFIRMED




                                 4